Citation Nr: 0403916	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  02-08 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation by reason of the 
veteran's spouse being in need of regular aid and attendance.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. E. Smith,  Counsel


INTRODUCTION

The veteran had active military service from January 1944 to 
November 1945 and from September 1946 to August 1949.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 determination by the 
Department of Veterans Affairs (VA) Montgomery Alabama 
Regional Office (RO), denying the veteran's claim seeking 
entitlement to special monthly compensation by reason of his 
spouse being in need for regular aid and attendance.  The 
veteran perfected a timely appeal of this determination.


REMAND

The veteran contends that he is entitled to special monthly 
compensation based on his wife's need of regular aid and 
attendance, as she is unable to care for herself.

After having carefully reviewed the record, the Board finds 
that the requirements of the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 
and 5126, and codified as amended at 5102, 5103, 5106 and 
5107 (West 2002) have not been satisfied with respect to the 
issue on appeal.  Specifically, the VCAA and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
essentially provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim if there 
is a reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002).

With respect to the issue of entitlement to special monthly 
compensation by reason of the veteran's spouse being in need 
of regular aid and attendance, there is nothing in the record 
that satisfies the notification requirements of the VCAA, and 
action by the RO is needed to satisfy those requirements.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d. 1339 (Fed. Cir. 2003).

In view of the above, this matter is REMANDED to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
the following actions:

1.  With respect to the issue of 
entitlement to special monthly 
compensation by reason of the veteran's 
spouse being in need of regular aid and 
attendance, the RO should send the veteran 
and his representative, if any, a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the special 
monthly compensation claim.

2.  In addition to the action requested 
above, the RO should also undertake any 
other development and/or notification 
action deemed warranted by the VCAA, 
including providing the veteran's spouse 
with a VA examination, prior to 
adjudicating the veteran's special 
monthly compensation claim.

3.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record (and 
keeping in mind the dictates of the VCAA) 
the RO should re-adjudicate the claim of 
entitlement to special monthly 
compensation by reason of the veteran's 
spouse being in need of regular aid and 
attendance, if warranted, in light of all 
pertinent evidence and legal authority.

If the benefit sought on appeal remains denied following 
compliance with the VCAA, the veteran and his representative 
should be provided with a supplemental statement of the case.  
The appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


